 



CHINESE-FOREIGN JOINT VENTURE

 

China-Israel Biological Technology Co., Ltd.

 

AND

 

Novomic Ltd.

 

JOINT VENTURE CONTRACT

 

   

 

 

CONTENTS

 

Chapter 1 General 3 Chapter 2 Parties to the Joint Venture Company 3 Chapter 3
Joint Venture Company 3 Chapter 4 Aim and Business Scope 4 Chapter 5 Total
Investment and Registered Capital 5 Chapter 6 Responsibility of the Parties
hereto 7 Chapter 7 Technical Support and Business Cooperation 9 Chapter 8
Products and Market 10 Chapter 9 Board of Directors 10 Chapter 10 Business
Management Office 12 Chapter 11 Taxes, Finance and Audit 13 Chapter 12 Labor
Management and Labor Union 14 Chapter 13 Term of Joint Venture Company 14
Chapter 14 Dissolution and Liquidation of the Joint Venture Company 14 Chapter
15 Insurance 15 Chapter 16 Confidentiality 15 Chapter 17 Modification, Variation
and Termination of the Joint Venture Contract 16 Chapter 18 Liability for Breach
of Contract 16 Chapter 19 Force Majeure 16 Chapter 20 Governing Law 16 Chapter
21 Dispute Resolution 17 Chapter 22 Effectiveness of the Joint Venture Company
Agreement and Miscellaneous 17

 

 2 

 

 

Hunan Novomic Biological Technology Co., Ltd.

JOINT VENTURE CONTRACT

 

Chapter 1. General

 

THIS JOINT VENTURE CONTRACT is made and entered into as of January 17, 2019 by
China-Israel Biological Technology Co., Ltd. (“Party A”) and Novomic Ltd., a
wholly owned subsidiary of TechCare Corp. (“Party B”), whereby the parties,
after friendly consultation, have all agreed to jointly invest in and set up a
Chinese-Foreign equity joint venture limited liability company (hereinafter
referred to as the “Joint Venture Company”) in Changsha, China on the principle
of Equality, Mutual Benefit and Free Will and in accordance with the Law of the
People’s Republic of China on Joint Ventures Using Chinese and Foreign
Investment (the “Joint Venture Company Law”), the Rules for the Implementation
of the Law of the People’s Republic of China on Joint Ventures Using Chinese and
Foreign Investment (the “Implementation Rules”) and other applicable laws and
regulations.

 

Chapter 2. Parties to the Joint Venture Company

 

Article 1 Parties to the Joint Venture Company

 

1. The parties to the Joint Venture Company are as follows:         (1) A,
China-Israel Biological Technology Co., Ltd., whose registered office is at
15&16F, Building B8, LuGuYuYuan, No. 27 Wenxuan Road, High-tech Zone, Changsha,
China, legal representative is Mr. Huang Qingxi and telephone number is
0731-85154666 (hereinafter referred to as the “Party A” or the “Chinese Party”);
        (2) B, Novomic Ltd., a wholly owned subsidiary of TechCare Corp., whose
registered office is at 23 Hamelacha St., Rosh Ha’in, Israel, legal
representative is Mr. Zvi Yemini and telephone number is 972-3-7503060
(hereinafter referred to as “Party B” or the “Foreign Party”);       2. The
parties specified in the foregoing paragraph and clauses may be collectively
referred to herein as the “parties hereto”. The expression “any party” may be
used when a reference is made generally to any one of the parties, and the
expression “other party” may be used when a reference is made generally to other
party other than the one in question. In addition, Party A may be referred to
herein as the “Chinese party”, and Party B may be referred to herein as the
“Foreign party”.

 

Chapter 3. Joint Venture Company

 

Article 2 Name and Address

 

1. The name of the Joint Venture Company shall be as follows (subject to the
name approval by the Government Authority):       Draft Chinese Name:
湖南诺瓦密生物科技有限公司       Draft English Name: Hunan Novomic Biological Technology.,
Ltd.     2. The registered office of the Joint Venture Company shall be at
1601-12, 16/F, GuangDianJiLiang Building, LuGuYuYuan, No. 27 Wengxuan Road,
High-tech Zone, Changsha, China

 

 3 

 

 

Article 3 Date of Formation

 

The issuing date of the business license when the joint venture company is
incorporated shall be the date of the formation of the Joint Venture Company
(“Date of Formation”).

 

Article 4 Nature of the Company

 

The joint venture company shall be a Chinese legal person incorporated under the
Chinese laws in effect. Its business scope and all activities shall be governed
by and comply with applicable laws and regulations. It shall be entitled to the
full protection and benefit of applicable laws and regulations, including any
preferential tax treatment to which it may be entitled under applicable laws of
the People’s Republic of China.

 

Article 5 Form of Organization

 

1. The joint venture company shall be a Sino-foreign equity joint venture
limited liability company based on the “People’s Republic of China Sino-Foreign
Joint Venture Law”.     2. The liability of each of the parties hereto for the
losses or debts of the Joint Venture Company shall be limited to the obligation
of its registered capital contribution as set out in Article 8 of this Contract.
Provided it makes its registered capital contribution in full in accordance with
Article 8, no party hereto shall have any further liability to the joint venture
company or any of its creditors except as may be otherwise expressly assumed by
such party in writing.

 

Chapter 4. Aim and Business Scope

 

Article 6 Aim

 

The aim of the joint venture company shall be as follows:

 

The aim of the joint venture company is to focus on the field of health and
cosmetics (including the Medical Care, Home care, Hair Care and Body/Skin Care,
etc.), to develop a comprehensive and broad range of health, wellness, beauty
and home products for customers to make the joint venture become a wide variety
of treatment solutions and improve the quality of life of its customers in the
fields of health and cosmetics, with utilizing Party B’s Patent Technology of
vaporization of natural&plant-based compounds (“Patent Technology” means the
technology specifically in relation to the technology specified in Appendix A
and Article 10, 2(b) described below), while providing good economic benefits to
all parties involved in the joint venture company, and promote the development
of health and cosmetics industry in Greater China.

 

Article 7 Business Scope

 

1. The business scope of the Joint Venture Company shall be as follows (subject
to the Government Authority approval): The development, registration, production
and sales of the “Patent Technology” related products (including the health and
cosmetics field) that are carried out in mainland China, Hong Kong, Macao and
Taiwan (collectively referred to as “Greater China”).     2. The Joint Venture
Company may enlarge and/or modify the business scope upon the approval of or
recordation at the competent Examination and Approval Authority and by following
the procedures as required by applicable Chinese laws and regulations then in
effect, all with respect to Greater China.     3. The Joint Venture Company
shall own the exclusive rights within the business scope above mentioned in
paragraph 1, Article 7 in the Greater China region only. Party B or the third
party cooperated with Party B shall not conduct the related or similar business
with the Joint Venture Company in the Greater China region. Party B shall be
free and clear to develop, commercialize and sell its products (as well as those
of the Joint Venture Company) without limitation anywhere in the world, other
than in Greater China. The Joint Venture Company shall not sell, license or
otherwise conduct any business activities of products or services in any regions
of the world outside Greater China.

 

 4 

 

 

Chapter 5. Initial Investment and Registered Capital

 

Article 8 Initial Investment and Registered Capital

 

1. At the time of incorporation, the initial investment and the registered
capital of the Joint Venture Company shall be US$ 1,666,667 and US$ 1,666,667
respectively.     2. The amount and proportion of each party’s contribution to
the registered capital of the Joint Venture Company shall be:       (1) Party A
shall contribute US$ 1,000,000 in cash, accounting for 60% of the registered
capital;         (2) Party B shall contribute US$ 666,667, accounting for 40% of
the registered capital, as described in Article 10 below.

 

Article 9 Capital Contribution

 

1. The capital contribution of party A will be made in the form of Chinese Yuan
(RMB) in cash.     2. The capital contribution of party B will be in the form of
U.S. dollars in cash, as described in Article 10 below.     3. If either party
pays cash in Chinese Yuan (RMB), its RMB to U.S. dollar exchange rate shall be
calculated based on the middle price quoted by the People’s Bank of China on the
trading price of the RMB against the U.S. dollar on the date of contribution.

 

Article 10 Deadline and Conditions for Capital Contributions

 

1. Party A shall , according to the Joint Venture Company’s budget contribute
US$ 1,000,000 in cash within two (2) years from the Date of Formation of the
Joint Venture Company, accounting for 60% of the registered capital;     2.
Party B shall contribute US$ 666,667 in cash according to the following:

 

(a) Party B shall submit patent applications in China based on Party B’s
technology and patents already approved and in the process of application, as
described in the APPENDIX A, as permitted under applicable law.

 

Party B shall sign an China Patent Application Right Transfer Agreement with the
Joint Venture Company, in which described (i) Party B shall Transfer the China
Patent Application Right to the Joint Venture Company at the value of US$
666,667; (ii) The Joint Venture Company shall pay Party B a sum of US$ 666,667
for such transfer within 30 working days after the China Patent application
obtained the Patent Certification issued by SIPO (State Intellectual Property
Office of the PRC or its competent local counterpart.)

 

Within 5 working days after Party B get paid by the Joint Venture Company the
sum of US$ 666,667, Party B shall pay US$ 666,667 to the Joint Venture Company,
constituting its capital contribution to the Joint Venture Company for all means
and purposes.

 

 5 

 

 

(b) Party B shall grant the Joint Venture Company with an exclusive and
royalty-free license and right of use to its Technology and IP Rights and its
Existing Patents (as defined below) arising from the Technology and/or in
connection therewith, encompassing all fields, and with respect to Greater China
(the “Exclusive License”).

 

The Exclusive License shall further include all IP Rights conceived, developed
and/or generated by the Joint Venture Company and Party B, based on the
Technology (the “Foreground”).

 

The Exclusive License shall be fully binding on both Parties for an unlimited
period, up and until the termination of this Agreement and liquidation of the
Joint Venture Company, pursuant to the terms and provisions set forth herein, if
and to the extent applicable.

 

“IP Rights” shall mean patents, inventions, improvements, modifications and
enhancements, technologies, processes, prototypes, proprietary marks, service
marks, trademarks, copyrights, know-how, and any and all other intellectual
property rights, whether or not patentable, copyrightable or protectable as
trade secrets and irrespective of whether registered as a patent or copyright,
or not, or constituting a commercial, professional or trade secret and goodwill
related thereto and any and all improvements, developments, enhancements,
modifications or derivatives thereof and rights into and thereto.

 

(c) Party B shall provide the Joint Venture Company with a written confirmation,
providing its consent to register its trademarks in China under the Joint
Venture Company.

 

(d) Party B, collaborated with Joint Venture Company shall submit patent
applications, and the Joint Venture shall maintain their registration and
enforce them.

 

Article 11 Increase of Registered Capital

 

The Joint Venture Company may increase its registered capital upon unanimous
resolution of the Board of Directors of the Joint Venture Company and the
approval of or recordation at the Examination and Approval Authority. The
parties hereto shall have the option to subscribe to the increased amount of the
registered capital according to their respective proportion of contribution at
the time of the decision on capital increase. In the event that any party fails
to subscribe its proportion of such increase or any part of it, other party
shall have the right to subscribe such proportion of the increment or such part
of it. After the approval or recordation is obtained, the Company shall make the
registration of the change in registered capital at the authority.

 

Notwithstanding anything to the contrary herein, it is agreed that: (i) Party
B’s shareholding in the Joint Venture Company shall not be diluted for any
investment in the Joint Venture Company at a pre-money valuation of less than
US$10 million; and that (ii) party B shall maintain at least 20% holdings of the
Joint Venture Company’s issued and outstanding share capital, on a fully diluted
basis, until an IPO or an M&A Transaction of the Joint Venture Company.

 

Article 12 Assignment

 

Any proposed transfer by either party of all or part of its equity interest to a
third party is subject to the consent of the other party (provided that if the
other party does not consent, it shall purchase under the same conditions) and
shall be submitted to the examination and approval authorities for approval or
recordation; where a party transfers all or part of its equity interest, the
other party shall have a right of first refusal on the same terms with respect
to such transfer.

 

 6 

 

 

Article 13 Formalities for Change of Equity Ownership

 

Subject to the provisions of Article 11 above, in the event that the equity
interest by the parties hereto changes as a result of increase of registered
capital or transfer of equity interest, the Joint Venture Company shall perform
the registration formalities for such change at the original registration
authority after the Joint Venture Company’s application for increase of
registered capital or transfer within 90 days of equity interest has been
approved or recorded by the Examination and Approval Authority. The Joint
Venture Company shall also issue a new Certificate of Capital Contribution to
any party whose share in the Joint Venture Company has changed.

 

Article 14 Reduction of Capital

 

The Joint Venture Company may reduce its registered capital as provided by
applicable law upon unanimous vote of the Board and in accordance with
applicable law.

 

Chapter 6. Responsibility of the Parties hereto

 

Article 15 Close Cooperation

 

The parties hereto shall cooperate closely and make their best effort for the
earliest setup and smooth operation of the Joint Venture Company.

 

Article 16 Obligations and Responsibilities of the Chinese Party During
Formation of the Joint Venture Company

 

In addition to the other obligations under this Contract, Party A shall bear the
following obligations and responsibilities:

 

1. The Chinese party shall provide all necessary documents relating to itself
for the establishment of the Company and all the necessary registrations
thereafter.     2. Party A shall be responsible for obtaining the necessary
approval, registration and recordation from the competent departments of the
Chinese government for the establishment of the Joint Venture Company, including
the business license to make sure the Company properly obtains all necessary
registrations.     3. Party A shall complete the capital contribution to the
Joint Venture Company as per the provisions of Article 8, 9 and 10 of this
Contract.

 

Article 17 Obligations and Responsibilities of the Foreign Party During
Formation of the Joint Venture Company

 

In addition to the other obligations under this Contract, Party B shall bear the
following obligations and responsibilities:

 

1. The Foreign party shall provide all necessary documents relating to itself
for the establishment of the Company and all the necessary registrations
thereafter.     2. The Foreign party shall complete its capital contribution to
the Joint Venture Company as per the provisions of Article 8, 9 and 10 of this
Contract.

 

 7 

 

 

Article 18 Obligations and Responsibilities of the Chinese Party During
Operation of the Joint Venture Company

 

In addition to their duties and responsibilities as per Article 16 and other
articles of this Contract, the Chinese party shall also undertake the following
obligations and responsibilities to ensure smooth operation of the Joint Venture
Company:

 

(1) To assist the Joint Venture Company in obtaining and maintaining approvals
necessary for the operation and business of the Joint Venture Company, and in
the meantime, assist the Joint Venture Company in establishing and maintaining
relationship with related departments of the Chinese government;     (2) To
assist the Joint Venture Company in obtaining preferential treatments that the
Joint Venture Company is entitled to according to relevant Chinese laws,
regulations and rules (including applicable local regulations) in effect;    
(3) To assist the Joint Venture Company in purchasing in China the equipment,
raw and auxiliary materials, semi-finished products and office supplies for its
own use in its development and/or production;     (4) To assist the Joint
Venture Company or the Foreign party in converting the following types of money
into foreign currency and remitting outside of China:       (a) Joint Venture
Company’s lawful payment overseas;         (b) Profits and other legitimate
income that the foreign parties are entitled to.       (5) To assist the Joint
Venture Company in performing and obtaining all the formalities and approvals
necessary for additional investment and increase of capital of the Joint Venture
Company during the term of the Joint Venture Company;     (6) Upon request of
the Joint Venture Company, to assist the Joint Venture Company in recruiting
management personnel and staff of Chinese nationality with skills and rich
experience, and to assist in resolution of labor problems;     (7) To assist the
Joint Venture Company in handling the various formalities and arrangements
necessary for the entry and exit, work permit, living and staying in China of
the management personnel and staff of non-Chinese nationalities employed by the
Joint Venture Company;     (8) To assist the Joint Venture Company in exploring
the market, and in popularizing and promoting the Joint Venture Company’s
products in the Chinese market;     (9) To instruct the directors that they have
respectively appointed to promptly attend the meetings of the Board of Directors
according to the requirements about the procedures of the Board meetings;    
(10) To assist in other affairs entrusted to them by the Joint Venture Company.

 

Article 19 Obligations and Responsibilities of the Foreign Party During
Operation of the Joint Venture Company

 

In addition to their duties and responsibilities as per Article 17 and other
articles of this Contract, the Foreign party shall also undertake the following
obligations and responsibilities to ensure smooth operation of the Joint Venture
Company:

 

(1) To negotiate with the Company on the terms and conditions of the contracts
and agreements in the principle of honesty and credibility, and to execute
agreements and contracts after consensus is reached with the Joint Venture
Company, in accordance with the provisions in Chapter 7 of this Contract
regarding technical support and business cooperation;     (2) According to the
Term Sheet signed on Dec.6th between party B and ICB Biotechnology Investment
ltd, to Transfer the IP Rights (as detailed in Section 10 above) in the Great
China Region to the Joint Venture Company with respect to the Company’s
Technology and IP Rights listed in the Appendix A, as agreed by both Parties
(including patents, software copyright and registered trademarks) to the joint
venture.

 

 8 

 

 

(3) To provide necessary sample products for the CFDA application of the Joint
Venture Company.     (4) To provide all the necessary documents and information
to assist the Joint Venture Company applying for the CFDA license and any other
products approval required for the Chinese Authority for the sales of the
products.     (5) To assist the Joint Venture Company with the clinical trials
and all other necessary tests or trials for the CFDA approval. The application
for CFDA approval shall be submitted by the Joint Venture Entity which shall
bear the costs associated therewith.     (6) To make its commercially reasonable
efforts to provide necessary technical support services for the Joint Venture
Company, including but not limited to the subsequent sustainable support for
technical research and upgrade, managerial and marketing expertise as well as
software development services.     (7) To assist the Joint Venture Company for
market promotion, and give guidance to the Joint Venture Company’s technical
development, product production and operation management according to the
reasonable requirements of the Joint Venture Company;     (8) To assist the
joint venture company in recruiting high quality management personnel and staff
of non-Chinese nationality that the joint venture company needs;     (9) To
assist the joint venture company in handling the various formalities and
arrangements necessary for the entry and exit, work permit, living and staying
in China of the management personnel and staff of non-Chinese nationalities
employed by the joint venture company;     (10) To assist the joint venture
company in training technicians, managers and other staff according to the
reasonable requirements of the Joint Venture Company;     (11) To assist the
joint venture company in purchasing the equipment, raw and auxiliary materials,
office supplies and other necessary articles for its own use outside of China in
its development and/or production;     (12) To assist in other affairs entrusted
to them by the joint venture company.

 

Chapter 7. Technical Support and Business Cooperation

 

Article 20 Technical Support

 

1. In order to fulfill the aims of the joint venture company as specified in
Chapter 4 of this Contract and to maintain the joint venture company’s
technological leadership and competitiveness in its engaged industry, the
parties hereto agree to make their commercially reasonable efforts to provide
the joint venture company with technical support subject to respective
agreements between the parties and the joint venture company.     2. Any
technology involved in the technical support provided by any party to the joint
venture company, if any, shall be that indisputably owned by the providing
party. Such technology shall also be advanced, practical or conducive to the
enhancement of the R&D capability of the joint venture company.     3. After the
establishment of the Joint Venture Company, according to the “Term Sheet” signed
on Dec.6th between party B and ICB Biotechnology Investment ltd, Party B shall
sign the China IP transfer Agreement with the Joint Venture Company, and
transfer the China IP rights with respect to the Company’s Technology (including
patents, software copyright and registered trademarks) to the Joint Venture
Company. Party B will support Party A and provide any necessary information if
Party A will request.     4. The joint venture company shall handle and obtain
all necessary approvals and registrations with the competent authorities of the
PRC government in accordance with the provisions of Chinese laws, regulations,
decrees and relevant regulations so as to ensure the validity and enforcement of
all such contracts in connection with the technology provided by the joint
venture force;

 

 9 

 

 

Article 21 Business Cooperation

 

After the establishment of the joint venture company, the Joint Venture Company
may sign a lease contract of office and production site with Party A or Party
A’s affiliates, as well as the service contract for providing CFDA registration
service if applicable, GMP certification and China sales market expansion, etc.,
with Party A or Party A’s affiliates. Agreements or Contracts between the Joint
Venture Company with Party A or Party B should be agreed by the other party in
advance.

 

Chapter 8. Products and Market

 

Article 22 Product Development

 

The Joint Venture Company shall, according to the needs of the market and the
customers, develop new products with independent intellectual property rights
and large products and/or solutions satisfying the needs of its clients by
actively giving full play to its advantage in talents and low cost. In the
meantime, the Joint Venture Company shall also make great effort in its R&D of
fundamental technology that accumulates over time, so as to enhance the
technical innovation and reserve of the Joint Venture Company and ensure its
technological leadership in the industry.

 

Article 23 Market Development

 

The Joint Venture Company and the parties hereto shall cooperate in market
development, through which, the parties hereto will, on a commercially
reasonable basis and upon their sole consent, help the Joint Venture Company
enhance its adaptability to the changing market, its judgement on market trend
and its ability to take the business opportunity in the market.

 

Article 24 Sale of Product

 

1. The Joint Venture Company may sell its products in Greater China region
(including mainland China, Hong Kong, Macao and Taiwan) directly or through
others.     2. The Joint Venture Company shall not sell products in any regions
of the world outside Greater China directly, except for the OEM products
approved in writing by party B which are not included as part of this article
binds scope.     3. The Joint Venture Company shall have complete independence
in pricing its products. The Joint Venture Company shall add appropriate profit
on top of the cost, and decide the price of its product by reference to the
price level of similar products on the Chinese and world market.

 

Chapter 9. Board of Directors

 

Article 25 Board of Directors

 

1. The Joint Venture Company shall have a Board of Directors (the “Board of
Directors” or “Board”). The date of formal establishment of the Board of
Directors shall be the Date of election of the members of the board of
directors.     2. The Board of Directors shall be the highest authority of the
Joint Venture Company and shall decide on all important issues concerning the
Joint Venture Company.

 

 10 

 

 

Article 26 Directors

 

1. The Board of Directors shall be composed of five (5) directors (including
chairman), of whom four (4) shall be appointed by A and one (1) by B.     2. The
term of office of a director shall be four (4) years, which may be renewed if
the respective party decides to appoint the same person upon expiry of the
previous term. Any party may replace its appointed director at any time by
giving a fifteen (15) days’ notice in writing to each member of the Board of
Directors. In case of vacancy as a result of the retirement, resignation,
illness, loss of capacity to act, or death of any director, such vacancy shall
be filled by a successor appointed by the appointing party of the director. The
term of office of a director appointed as a result of the aforesaid replacement
or succession shall be the remaining period of the term of his/her predecessor.
    3. The term of office of directors of the first Board of Directors shall
start from the date of formation of the Board of Directors.

 

Article 27 Chairman of the Board of Directors

 

The Board of Directors shall have one (1) chairman, with the same term of office
of four (4) years. The Chairman shall be appointed by Party A. The Chairman is
the legal representative of the Company.

 

Article 28 Business and Affairs Subject to the Authority of the Board of
Directors

 

Any resolution in respect of following business and affairs shall be passed by
all the directors (Including the director’s agent):

 

(1) Amendment of the Articles of Association of the Joint Venture Company;    
(2) Change in the Joint Venture Company business scope;     (3) Approval of the
annual budget or a material deviation therefrom;     (4) Termination and
dissolution of the Joint Venture Company in accordance with this Contract;    
(5) Increase or reduction of the registered capital;     (6) Merger, division,
dismissal or change of company form of the joint venture; Sale of all or
substantially all of the assets of the Company (including any intellectual
property rights).     (7) Related party transactions

 

Other matters, more than half of the board members can agree to make a
resolution.

 

Article 29 Meetings of the Board of Directors

 

1. The meeting of the board of directors shall be held at least once a year, the
chairman or the designated director shall inform the directors with the written
notice about the meeting time, place, and content at ten (10) days prior to the
convening of the meeting. The chairman of the board of directors may temporarily
authorize in written other directors to represent the meeting when he fail to
perform the duties for some reason. As proposed by more than 1/3 or more of the
directors, the chairman of the board shall convene an extraordinary meeting of
the board of directors, and the meeting time and place shall be determined by
the chairman of the board.     2. If a Director is unable to attend any meeting
of the Board, such Director may entrust another director to represent him at
such meeting and to vote at such meeting on his behalf. The proxy so entrusted
shall have the same rights and powers as the absent Director.     3. Upon the
decision of the chairman, members of the board of directors may, in the absence
of a meeting, make a resolution in accordance with the rules of procedure of
article 28 if the board member gives his written consent. Such written consent
should be filed with the minutes of the Board meeting and shall have the same
effect as the minutes of the Board.

 

 11 

 



 

4. Board members may attend board meetings via teleconference or other similar
communication device that provides a clear audio effect to all attendees.     5.
The Board shall appoint a secretary of the Board to be in charge of the drafting
of complete and accurate minutes in English and Chinese translation of all
meetings (including a copy of the notice of the meeting). Minutes of all
meetings of the Board shall be circulated to all the Directors as soon as
practicable after each meeting but not later than fifteen (15) Days from the
date of the relevant meeting. Any Director who wishes to propose any amendment
or addition thereto shall submit the same in writing to the Chairman within
seven (7) Days after receipt of the proposed minutes. When finalized by the
secretary of the Board, the minutes shall be circulated for signature by all the
Directors or their respective proxies within twenty-four (24) Days after receipt
of the proposed minutes. The minutes book shall be kept at the legal address of
the Joint Venture Company and be available for inspection by any Director or his
proxy at any reasonable time. Copies of extracts of such minutes book shall be
provided to any Director or his proxy upon request.

 

Article 30 The chairman of the board shall exercise the following powers
according to the laws of PRC

 

1. Convene, preside over the board meeting     2. Check the implementation of
the resolutions of the board of directors     3. Sign documents must be signed
by the chairman;     4. Dealing with company affairs should be handled by the
chairman;     5. Other powers conferred by the board of directors

 

Chapter 10. Business Management Office

 



Article 31 Business Management Office

 

The Joint Venture Company shall establish a business management office under the
Board of Directors. The business management office shall be responsible for the
daily operation of the Joint Venture Company.

 

Article 32 General Manager

 

1. The business management office shall have one (1) general manager, in charge
of the company’s day-to-day management and operation, including research and
development and production. Subject to the consent of all the directors of the
Board of Directors, the general manager may propose to have other senior
management posts if he/she deems necessary.     2. The general manager shall be
nominated by A and employed by the JV Company. Party B shall have a right to
nominate a vice general manager and the scope of services to be provided.     3.
The term of office of the general manager, vice general manager shall be four
(4) years, which may be renewed. The term of office of the first general
manager, vice general managers shall begin from the date of their appointment by
the Board of Directors. In the event of replacement during the term of office,
the term of office of the successor shall be the remaining period of the term of
office of the predecessor.     4. Other senior management personnel in the
business management office shall be recommended by the general manager.

 



 12 

 



 

Article 33 Duties of the General Manager and the Vice General Manager

 

1. The Joint Venture Company shall adopt a system under which the general
manager assumes sole responsibility under the leadership of the Board of
Directors. The general manager shall be directly accountable to the Board of
Directors, execute the decisions of the Board of Directors, organize and manage
the daily production, technical and business management work of the Joint
Venture Company.     2. The scope of duties and responsibilities of the general
manager shall be as per the Article of Association of the Joint Venture Company.
    3. The vice general manager, if appointed, shall assist the general manager
in his/her work, and a vice general manager may perform the duties on behalf of
the general manager if the general manager so authorizes.     4. The scope of
duties and responsibilities of the vice general manager, other senior management
personnel and head of the various department shall be specifically determined by
the Board of Directors in accordance with relevant Chinese laws and regulations
in effect and in consideration of the practical needs of the Joint Venture
Company.

 

Chapter 11. Taxes, Finance, Audit, Profit Distribution

 

Article 34 Tax

 

1. The Joint Venture Company shall pay taxes in accordance with the provisions
of Chinese laws and other relative regulations.     2. Staff members and workers
of the Joint Venture Company shall pay individual income tax according to the
Individual Income Tax Law of the People’s Republic of China.

 

Article 35 Finance

 

1. The fiscal year of the Joint Venture Company shall be from January 1 to
December 31. All vouchers, receipts, statements and reports shall be written in
Chinese. The statements shall also be made in English.

 

Article 36 Audit

 

1. Financial checking and examination of the Joint Venture Company shall be
conducted by an auditor registered in China and reports shall be submitted to
the Board of Directors and the general manager. In case party B considers it
necessary to employ other Chinese auditors to undertake annual financial audit,
it shall be entitled to do so, but all the expenses thereof shall be borne by
party B.     2. In the first 45 days of each fiscal year, the manager shall
prepare the previous year’s balance sheet, profit and loss statement and
proposal regarding the disposal of profits, and submit them to the Board of
Directors for examination and approval.

 



 13 

 



 

Article 37 Profit Distribution

 

1. The Joint Venture Company shall determine the amount of the distributable
after-tax profit for each fiscal year in accordance with the accounting rules.
Before distribution of the after-tax profit, sums shall be set aside for the
reserve fund, enterprise development fund and employee bonus and welfare fund
according the percentages determined by the Board of Directors as set forth in
this Contract.     2. The Joint Venture Company shall distribute the profit
after payment of the income tax and setting aside the sums for the various funds
according to the profit distribution scheme determined unanimously by the
members of the Board of Directors.     3. The distribution of profits or losses
determined by the Board of Directors shall accord to the current proportion of
capital contribution of all the parties.     4. The profit distribution of the
Joint Venture Company shall be implemented in accordance with the Company Law,
the relevant laws and regulations and regulations of the financial department of
the State Council. However, within five (5) years after the establishment of the
Joint Venture Company, the dividend payout ratio in principle shall not exceed
50% of the net profit of the current year, unless determined otherwise by
unanimous decision of all the board members, and the retained profits will be
used to expand market exploration, operation and scale development.

 

Chapter 12. Labor Management and Labor Union

 



Article 38 Labor Management

 

Affairs such as the employment, dismissal, salary, welfare, reward/penalty,
labor insurance, labor discipline and labor protection of the employees shall be
handled by the Joint Venture Company in accordance with the Labor Law of the
People’s Republic of China. The Joint Venture Company shall support the staff to
set up the Labor Union in accordance with the Labor Union Law of the People’s
Republic of China and the Labor Union Constitution of the People’s Republic of
China.

 

Chapter 13. Term of Joint Venture Company

 

Article 39 Term of Joint Venture Company

 

The Term of Joint Venture Company shall be fifty (50) years (unless earlier
terminated or dissolved in accordance with this Contract and the Articles of
Association), starting from the date of incorporation of the Joint Venture
Company, also referred to as the Date of Formation.

 

Article 40 Extension of the Term of Joint Venture Company



 

The parties hereto, if all agree to the extension of the Term of Joint Venture
Company, shall file the extension application with the Examination and Approval
Authority six (6) months before expiration of the Term of Joint Venture Company.

 

Chapter 14. Dissolution and Liquidation of the Joint Venture Company

 

Article 41 Dissolution of the Company

 

In any of the following cases, the parties hereto shall be obligated to dissolve
and liquidate the Joint Venture Company:

 

(1) The Term of Joint Venture Company expires without extension;     (2) The
Joint Venture Company has suffered serious loss, and then unable to continue to
operate;     (3)  If one party of the Joint Ventures Company fails to fulfill
its obligation as stipulated in this Contract and Articles of Association, which
lead to the Joint Venture Company inability to continue its operation;     (4)
Due to natural disasters, war and other force majeure the Joint Venture Company
suffers serious losses and cannot continue to operate;     (5) The Joint Venture
Company did not achieve its business objectives and do not have a development
future;     (6) Other reasons for dissolution unanimously approved by the Board
of Directors.     (7) Failure by one party to comply with its undertakings
pursuant to the provisions of this Agreement and the Articles of Association of
the Company.

 



 14 

 



 

Article 42 Liquidation

 

When the Joint Venture Company is declared to be dissolved, the Joint Venture
Company shall liquidate according to the law and the remaining assets after the
liquidation shall be distributed according to the shareholding of parties in the
JV by then, subject to the provisions of Article 11 above, at the fair value.

 

Chapter 15. Insurance

 

Article 43 Insurance

 

The general manager shall be responsible for maintaining the various insurance
of the Joint Venture Company according to the standards determined by the Board
of Directors of the Joint Venture Company in accordance with applicable law.

 

Chapter 16. Confidentiality

 

Article 44 Confidentiality

 

1. Both during the Term of Joint Venture Company and after termination of this
Contract, the parties hereto shall keep confidential this Contract and such
information as the technical secrets, business operation information, customer
name list, sales and financial information and materials that have not been made
public under this Contract (“Confidential Information”). No party shall use any
Confidential Information of another party for its own purposes or any purpose
other than implementing the Joint Venture Company’s business. However, the
foregoing shall not apply to the following cases:

 

  (1) Disclosure which is mandatory under any applicable law, including
securities regulations, or court order or which is required for the Joint
Venture Company to obtain any necessary approval;         (2) Such information
and/or materials have become known to the public, other than a direct or
indirect result of disclosure by one of the parties;         (3) Such
information and/or materials have been lawfully received from a third party that
has no obligation for confidentiality.

 

Each party shall abide by these obligations of confidentiality and non-use for
so long as the Joint Venture Company continues to exist, and for three (3) years
thereafter, whether or not such party retains an equity interest in the Joint
Venture Company.

 

2. The Joint Venture Company shall cause its employees, agents and
subcontractors, and each party shall cause its directors, staff and other
employees, and those of its subsidiaries and affiliates with access to
Confidential Information (collectively, “Party Personnel”), to be bound by and
comply with the obligations set out in this Article. To this effect, an
undertaking of secrecy and non-use, in form and substance consistent with the
obligations and intent of this Article, shall be included in each labor or
service contract signed by any Joint Venture Company director, employee, agent
or representative or by any Party Personnel. If any Party Personnel breaches
this undertaking, the relevant party shall be jointly liable with such Party
Personnel.

 



 15 

 



 

Chapter 17. Modification, Variation and Termination of the Joint Venture
Contract

 

Article 45 Modification and Variation

 

Any amendment of this Contract shall be subject to the joint written approval of
all parties to this Contract. When modifying or amending this Contract, in
addition to executing a modification or amendment contract in writing, the
parties hereto shall also record the date of modification or amendment and the
expression “agreed upon by all the parties hereto after friendly consultation”
on the updated contract after modification or amendment. Such modified or
amended contract shall be restated in its entirety as modified or amended in
Chinese and English, and take effect after getting approval by the original
examination and approval authority.

 

Article 46 Termination

 

This Contract shall terminate upon expiration of the Term of Joint Venture
Company, after completion of the liquidation procedures in case of dissolution
of the Joint Venture Company, or when the Joint Venture Company ceases to be in
compliance with the requirements of the Joint Venture Law for the existence of a
Chinese Foreign equity Joint Venture Company.

 

Chapter 18. Liability for Breach of Contract

 

Article 47 Liability

 

Notwithstanding anything to the contrary, if any party breaches any provision of
this Contract or the Articles of Association and such breach has not been
remedied within 14 days following the receipt of the non-breaching party’s
written notice to that effect, results in direct loss or damage to any other
party or the Joint Venture Company, the breaching party shall be liable for all
such direct losses and damages and shall promptly compensate in full the injured
party and the Joint Venture Company, as the case may be.

 

Chapter 19. Force Majeure



 

Article 48 Force Majeure

 

If the performance of obligations under this Contract is directly impacted by or
the obligations are prevented from being performed to the stipulated standard by
earthquake, typhoon, flood, fire, war, riot, or any other Force Majeure events
the occurrence and consequence of which are unforeseeable, unstoppable or
unavoidable, the party suffering such events shall be relieved of its
obligations to the extent that and in the period when performance of such
obligations is impossible as a result of such events for a period not to exceed
120 days in the aggregate, provided that it shall promptly advise other parties
hereto in writing and submit a detailed report within fifteen (15) days. This
report must explain the reason for its inability to perform or the reason for
the postponement of the performance.

 

Chapter 20. Governing Law

 

Article 49 Governing Law

 

The execution, effect, interpretation, and performance of this Contract shall be
governed by and construed in accordance with the laws and regulations of China.

 



 16 

 



 

Chapter 21. Dispute Resolution

 

Article 50 Arbitration

 

1. Any dispute arising out of or in connection with the Interpretation and
performance of this Contract shall be settled through friendly consultations
between the parties.     2. When the dispute occurred in the preceding paragraph
and upon sixty (60) days after one party’s written notice of the dispute to the
other party has not resolved, then the dispute should be taken the form of
arbitration to resolve.     3. Any such dispute shall be submitted for
arbitration to the Hong Kong International Arbitration Center (“Arbitration
Center”), in accordance with its rules and procedures. The arbitration shall be
heard by one arbitrator selected in accordance with such rules. The arbitration
language shall be English.     4. The arbitral award is final and binding on
both parties, all parties must strictly enforce the arbitral award.     5. When
arbitration occurs, for obligations of the parties to the Joint Venture Company
other than this controversial part, must continue to fulfill.

 

Chapter 22. Effectiveness of the Joint Venture Contract and Miscellaneous

 

Article 51 Interpretation

 

In case of any inconsistency or conflict between this Contract and the Articles
of Association of the Joint Venture Company or the provisions of any annex to
this Contract, this Contract shall prevail. Areas not covered in this Contract
shall be governed by relevant provisions in the Articles of Association and
related contracts and agreements.

 

Article 52 Notices

 

1. Any notice or written correspondence given hereunder between the Joint
Venture Company and the parties or among the parties shall be served to the
registered offices and the legal representatives as set out in Article 1 of this
Contract. Any change of registered office or legal representative shall be
notified to the Joint Venture Company and the parties hereto in writing within
ten (10) days after such change.     2. If any party has failed to give notice
on the change of its registered office or legal representative, and as a result,
any notice sent to the former registered office or legal representative by the
Joint Venture Company or any other parties (to whom such notice on change should
be sent) has failed to be served, the party that has failed to send the notice
on change shall be liable to the consequence of the failure of service.

 

Article 53 Languages and Copies

 

1. This Contract shall be made in Chinese and English. The two versions shall
have the same legal effect.     2. This Contract shall be executed in five (5)
originals. The parties hereto and the Joint Venture Company each shall keep one
(1) copy, and the remaining two (2) copies shall be used when applying to the
Examination and Approval Authority and the registration authority for approval
and registration.



 

Article 54 Execution

 

This Contract shall be executed by duly authorized representatives of the
parties hereto.

 

Article 55 Effective Date

 

The Contract shall take effect as of the date of approval by the examination and
approval authority of the Chinese government or granting date of the business
license of the Joint Venture Company. Both party A and party B should support
and cooperate with the immaterial adjustments to the Joint Venture Contract
required by the examination and approval authority’s requirement.

 

 17 

 

 



This Contract is hereby executed by the duly authorized representatives of the
parties on the date set out above.



 

Party A:

 

China-Israel Biological Technology Co., Ltd.     /s/ Mr. Huang Qingxi   Legal
Representative: Mr. Huang Qingxi  



 

Party B:

 

Novomic Ltd. (a wholly owned subsidiary of TechCare Corp.)     /s/ Mr. Zvi
Yemini   Legal Representative: Mr. Zvi Yemini  

 

 18 

 

 



APPENDIX A - PARTY B’S PATENT STATUS



 

Patent No.   Patent Type   Description   Status EP2438830B1   EU Patent  
Treating lice with gaseous compounds in an airtight space   Issued on July 16,
2014 US9307820B2   US Patent   Treating lice with gaseous compounds in an
airtight space   Issued on April 12, 2016 15438842   US Patent
Application   Treating an object with a gaseous compound in an airtight space  
Submitted on February 22, 2017 62661868   Provisional   A capsule for the
vaporization of Fluid   Submitted on April 25, 2018

 



 19 

 



 



